Citation Nr: 9928419	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied the above-noted claim.  


FINDINGS OF FACT

1.  In June 1996, the RO denied a petition to reopen a claim 
of entitlement to service connection for a left eye disorder.  
The RO notified the veteran of its decision and of his 
appellate rights.  He did not appeal.

2.  Evidence has not been presented or secured since the June 
1996 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left eye disorder.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision that denied a petition to 
reopen a claim of entitlement to service connection for a 
left eye disorder is final.  38 U.S.C.A. § 7105(b)(1), (d)(3) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the June 1996 RO decision that 
denied a petition to reopen a claim of entitlement to service 
connection for a left eye disorder is not new and material, 
and the veteran's claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are unavailable and 
presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  Daily sick reports show that he went 
to sick call on February 8, and December 7, and 10, 1945.  He 
was in the Asiatic Pacific from July 14, to September 14, 
1945.

In February 1971, the veteran reported that he was treated 
for a left eye injury, i.e. sand in his eye, at the regiment 
clinic in Okinawa, Japan, in 1945; however, no records were 
found.  He was treated by an unknown doctor for eye problems 
in about 1948, and by Dr. Petitjean from 1969 to 1971.  In 
December 1987, the veteran reported that he was blind in his 
left eye.

VA outpatient treatment records dated in June 1985 indicate 
that the veteran gave a history of laser treatment of his 
left eye several years ago.  He had multiple complaints of 
pain in the left eye since a motor vehicle accident in April 
1985.  The examiner's impression was poor vision in the left 
eye, rule out retinopathy.  On subsequent examination in the 
eye clinic, the examiner's impression was decreased visual 
acuity of the left eye of unknown cause; otherwise, 
unremarkable eye examination.  The veteran again complained 
of defective vision of the left eye in August 1985.  The 
examiner's impression is illegible.  

The RO denied entitlement to service connection for a left 
eye disorder, claimed as blindness in the left eye as a 
result of sand in the eyes, in March 1989.  The RO notified 
the veteran of its decision and of his appellate rights at 
his most recent address of record by letter dated March 28, 
1989.  He did not appeal.

The veteran sought to reopen his claim of entitlement to 
service connection for a left eye disability in January 1994.  
He stated that he was unable to see out of his left eye upon 
entry onto active service.  He was reportedly struck with a 
baseball bat between the ages of four and six years, and was 
told that he had a blood clot behind his left eye and that 
the first and second vertebrae on the left side of his neck 
were resting on his optical nerve.  

The RO again denied the claim and notified the veteran of its 
decision and of his appellate rights at his most recent 
address of record by letter dated April 18, 1995.  He did not 
appeal.

In November 1995, the veteran provided a written statement 
from Evelyn B. Hanna, O.D. of Texas State Optical dated April 
1986, indicating that she examined the veteran in March 1985.  
Concerning his left eye, she noted that he previously had 
left optic artery blockage resulting in visual acuity of less 
than 20/400 at distance and near.

The veteran also provided three lay statements in support of 
his claim from M.M., G.C., and N.T., indicating that they had 
known the veteran all of his life and that he had a left eye 
disorder, i.e., a crossed eye and an inability to see, since 
he was a child and prior to active service.  He was also 
reportedly hit with a baseball bat when he was five or six 
years old.

In June 1996, the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a left eye disorder.  The veteran was notified 
of this decision and of his appellate rights at his most 
recent address of record by letter dated July 15, 1996.  He 
did not appeal.

In May 1997, the veteran provided private medical records 
from LaHaye Center for Advanced Eye Care, dated in 1996, 
indicating that he had cataracts and preretinal fibrosis of 
the left eye.  He stated that he was hit behind the head at 
age four to six years and had little vision in his left eye.  

The veteran also submitted a copy of the June 1996 rating 
decision and July 1997 notification letter to the RO in May 
1997, and requested that the Committee reconsider their 
findings. 

The veteran underwent VA ear disease and audiological 
examinations in March 1998.  He stated that he was hit on the 
left side of his head with a baseball bat as a child and had 
visual disturbance in his left eye since that time.  No 
findings or diagnoses were recorded concerning the eyes.

The veteran further provided lay statement on appeal, 
including in his substantive appeal and at a personal hearing 
at the RO in August 1998.  He stated that he was hit on the 
left side of his head with a baseball bat as a child and had 
visual disturbance in his left eye since that time.  He wore 
glasses when he was young.  His first and second cervical 
vertebrae were bent which caused him to carry his neck to the 
right for many years, which gave him eye aches.  He felt that 
he had a pinched optical nerve.  He stated that he was blind 
in his left eye when he entered active service.  The veteran 
testified that his cousins (who had previously submitted lay 
statements on his behalf) saw that he was cock-eyed as a 
child.  He stated that he had a problem with his left eye as 
a result of sand storms during service in Okinawa, Japan.  He 
was treated in the infirmary.  He was reportedly told by a 
doctor that his cornea was cut.  He had blurred vision after 
the incident, and suffered a burning sensation since that 
time.  His vision was worse after service than before 
service.  He also presently had astigmatism.   

In March 1999, the veteran's representative stated that the 
veteran recalled having a cock-eye as a child.  The 
representative further stated that "[t]his is a form of 
Strabismus, of which there are several kinds but from the 
veteran's description he more than likely had Esotropia of 
Exotropia, i.e., 'cross-eye' or 'wall-eye.'  It is not 
important at this time to know which of the two the veteran 
had, because both can produce similar effects.  According to 
the Merck Manual, Sixteenth Edition, the brain tends to fuse 
the images from each eye.  Both eyes can see, but not in 
clear focus.  Another less desirable effect occurs when the 
brain surpresses [sic] the image from the diviating [sic] 
eye, because the perceived image is too much out of focus, 
and thus the brain is trying to avoid diplopia."



II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted military service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(b) (1998).  
Concerning item (1), a disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at service entrance for 
disorders not noted when examined at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1) (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

By letter dated July 15, 1996, the RO notified the veteran of 
the June 1996 rating decision denying his petition to reopen 
a claim of entitlement to service connection for a left eye 
disorder.  The veteran was also advised of his appellate 
rights, and did not appeal.  Therefore, the RO's decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (1998).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated the 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

The evidence received subsequent to June 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the June 1996 RO rating decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he incurred a left eye disorder during active service 
and/or had a left eye disorder prior to active service that 
was aggravated thereby, lay statements from relatives of the 
veteran to the effect that he had a left eye disorder prior 
to active service, and medical evidence of a left eye 
disorder dated many years after the veteran's separation from 
active service.  There was no evidence of a nexus between any 
post-service eye disorder and any inservice finding or event.  
Therefore, in order to be material, there would have to be 
competent evidence showing a diagnosis of a current eye 
disorder that had its onset during active or was associated 
with an inservice finding or event, or tending to show 
aggravation of a pre-service eye condition during active 
service.  Any "new" evidence would have to bear directly 
and substantially upon this matter and be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

Since June 1996, the veteran has provided (1) his own lay 
statements; (2) private medical records from LaHaye Center 
for Advanced Eye Care, dated in 1996; (3) a copy of the June 
1996 rating decision and July 1996 notification letter; (4) 
VA ear disease and audiological examination reports dated in 
March 1998; and (5) a March 1999 written statement from his 
representative.

To the extent that the veteran contends that he currently has 
an eye condition that was incurred and/or aggravated during 
service (item 1), this evidence is not new.  His statements 
are essentially a repetition of his previous assertions, and 
are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset or aggravation of the 
left eye condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

To the extent that the private medical records (item 2) show 
complaints of or treatment for a left eye disorder, this 
evidence is, likewise, not new.  A diagnosis of a left eye 
disorder was of record at the time of the June 1996 rating 
decision.  Therefore, this evidence is cumulative of evidence 
previously associated with the claims file and is not new for 
purposes of reopening a claim.  These records do not in any 
way provide a medical linkage of the veteran's current 
disability with his active duty military service.  The copy 
of the June 1996 rating decision and July 1996 notification 
letter (item 3) are also duplicative and not new.

The rest of the evidence submitted since June 1996 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  The VA 
ear disease and audiological examination reports dated in 
March 1998 (item 4) reflect treatment for other medical 
conditions and are not probative with respect to the issue of 
entitlement to service connection for a left eye disorder, 
and are therefore not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently impaired due to other medical problems is not a 
matter in dispute. 

Concerning the May 1999 written statement from the veteran's 
representative (item 5) to the effect that the veteran 
suffered from strabismus prior to active service, his 
statements are not competent in this regard, and therefore 
not material.  There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

With respect to any diagnosis of refractive error of the left 
eye (impaired vision), refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1998).  As refractive error of the eye 
is not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  There is no medical evidence 
indicating that the veteran incurred a superimposed disease 
or injury during military service that resulted in a decrease 
in visual acuity of the left eye.

Accordingly, the Board finds that the evidence received 
subsequent to June 1996 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a left eye condition.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a left eye disorder.  Although the RO 
did not obtain the veteran's records from Dr. Petitjean, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that this evidence dated 
more than 20 years after service would provide evidence of 
inservice onset or aggravation of the claimed disability, or 
any other significant evidence, to reopen the claim.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).

	(CONTINUED ON NEXT PAGE)

ORDER

New and material not having been submitted, the claim of 
entitlement to service connection for a left eye disorder is 
not reopened, and the appeal is denied.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 


